Citation Nr: 0632499	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, including degenerative disc disease of the 
lumbar spine.

2.  Entitlement to service connection for residuals of a neck 
injury, including degenerative disc disease of the cervical 
spine.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including secondary to the lumbar and 
cervical spine disorders.  

4.  Entitlement to service connection for a heart disorder, 
including secondary to the lumbar and cervical spine 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2002 and April 2003 rating decisions of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2005, to support his claims, the veteran 
testified at a hearing at the RO.  The undersigned Veterans 
Law Judge (VLJ) of the Board presided.  During the hearing, 
the veteran submitted additional evidence and waived his 
right to have it initially considered by the RO.  See 38 
C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The degenerative disc disease in the veteran's lumbar 
spine was not initially manifested until many years after his 
discharge from the military, and competent medical evidence 
does not otherwise attribute his current low back disability 
to his military service.

2.  The same is true of the degenerative disc disease in the 
veteran's cervical spine.

3.  An acquired psychiatric disorder, diagnosed as a mood 
disorder with depressive features, was initially manifested 
many years after the veteran's discharge from the military.  
And competent medical evidence does not show his acquired 
psychiatric disorder is otherwise related to his military 
service - including by way of his lumbar and cervical spine 
disorders.

4.  A heart disorder, status post coronary artery bypass 
graft surgery, was first shown many years after the veteran's 
discharge from military service, and competent medical 
evidence does not show his heart disorder is otherwise 
related to his military service - including by way of his 
lumbar and cervical spine disorders.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  A cervical spine disability was not incurred in or 
aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A psychiatric disorder was not incurred in or aggravated 
by service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  A heart disorder was not incurred in or aggravated by 
service and may not be so presumed, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
veteran was provided notice of the VCAA in August 2001 and 
June 2002, prior to the initial adjudication of his claims in 
the February 2002 and April 2003 rating decisions at issue.  
An additional VCAA notice was sent in February 2005. 

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the February 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (Emphasis in 
original).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  In the present appeal, the veteran was 
provided notice consistent with Dingess in March 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
and private medical records, private physicians' statements, 
and reports of VA examinations.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from an injury sustained or a disease contracted in 
the line of duty while in active military service, or for 
aggravation during service of a pre-existing injury/disease 
beyond its natural progression.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, 
psychoses and cardiovascular disease, when manifested to a 
compensable degree within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Entitlement to service connection for residuals of a low back 
injury, including degenerative disc disease of the lumbar 
spine.

Entitlement to service connection for residuals of a neck 
injury, including degenerative disc disease of the cervical 
spine.

Analysis

The veteran contends that his current disabilities are the 
result of an injury to his low back and neck sustained while 
aboard the USS Agerholm in October 1963.  

The evidence of record reflects a diagnosis of degenerative 
disc disease, with chronic pain in the back and neck (Social 
Security Administration decision dated in April 1998).  Thus, 
Hickson element (1), a current disability, is met.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely negative for any 
record of injury to the low back or neck.  In this regard, 
the veteran admits that the alleged in-service injury was not 
documented.  Although the veteran contends that he sustained 
injury to his low back and neck in service, his statement is 
outweighed by the pertinently negative service medical 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  The Board finds, 
therefore, that the preponderance of the probative evidence 
shows the veteran did not sustain an injury to his low back 
and neck during service. 

In addition, the Board finds that there is no evidence of 
arthritis within the one-year presumptive period after 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, 
the veteran acknowledges that the soft tissue damage caused 
by the alleged 
in-service injury did not show up until several years later.  
See VA Form 9, dated in April 2005.  Hickson element (2) has 
therefore not been met.



With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence that serves to link the 
veteran's low back and cervical spine disabilities to his 
period of active service.  In this regard, the Board 
acknowledges Dr. F.N.'s March 2005 statement wherein he 
stated that he had treated the veteran for a number of years 
for lower back and neck conditions and opined that "it is 
more likely than not that these conditions originated with 
the injury he has described while serving in the U.S. Navy."  
However, given the fact that the service medical records are 
entirely unremarkable for any complaint, treatment or 
diagnosis referable to the low back and neck, it is clearly 
evident that Dr. F.N.'s opinion was based on history provided 
by the veteran ("injury he has described") and not on a 
contemporaneous review of the medical record.  As the Court 
has pointed out, a medical opinion founded upon an incorrect 
medical history is not entitled to probative weight.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 460-461 (1993) (an opinion based upon 
an inaccurate factual premise has no probative value).  

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In this case, the service medical records are negative for 
any injury to or treatment for the low back or neck.  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. at 
409.  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical nexus opinion is inadequate when, as in this 
case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  Accordingly, the Board finds that Dr. F.N.'s 
March 2005 statement is not entitled to any probative weight 
as it is simply based on a false premise.  The Board also 
finds telling the fact that Dr. F.N. made no mention of the 
multiple post-service back injuries the veteran sustained, 
as documented by the record.  

In addition, the Board notes that insofar as the veteran, 
through his testimony, suggests a relationship between his 
current low back and cervical spine disabilities, and 
service, his statements are insufficient to support the 
claims.  It is now 
well-established that a layman, such as the veteran, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

For these reasons, Hickson element (3) has not been met as to 
either claim.  The Board accordingly concludes that the 
preponderance of the evidence is against the claims for 
service connection for low back and cervical spine 
disabilities, so there is no reasonable doubt to resolve in 
the veteran's favor, and the benefits sought on appeal are 
consequently denied.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Entitlement to service connection for an acquired psychiatric 
disorder, including secondary to the low back and cervical 
spine disabilities.  

Entitlement to service connection for a heart disorder, 
including secondary to the low back and cervical spine 
disabilities.  

The veteran also seeks service connection for psychiatric and 
heart disorders, which he claims are either directly related 
to his military service or secondary to his low back and 
cervical spine conditions.



Pertinent Laws and Regulations

The laws and regulations generally pertaining to service 
connection on a direct basis have been set out above and will 
not be repeated.

Service connection also may be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected condition and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The evidence of record includes diagnoses of mood disorder 
with depressive features (VA examination in September 2002) 
and status post coronary bypass surgery (VA examination in 
August 2002).  The first Hickson/Wallin element has clearly 
been satisfied.

But the veteran's service medical records are completely 
unremarkable for any indications of relevant complaints, 
treatment or diagnoses of any psychiatric or heart disorders.  
In addition, the medical record does not reflect, nor does he 
allege, complaints, treatment or diagnosis of a psychiatric 
or heart disorder within the first year after his discharge 
from military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Hickson element (2) has 
therefore not been met and his direct service-connection 
claims fail on this basis alone.

For the reasons and bases discussed above, service connection 
has been denied for the claimed low back and cervical spine 
disabilities.  And service connection is not in effect for 
any other disability.  So the second Wallin element also has 
not been satisfied and the veteran's secondary service 
connection claims fail on this basis, too.

Nevertheless, for the sake of completeness, the Board will 
address the final Hickson/Wallin element, medical nexus.  The 
record contains a November 2005 statement from Dr. P.B. 
wherein he states that, while coronary heart disease is not a 
condition that is classically thought of as being a service-
connected condition, the veteran reported experiencing 
symptoms - such as stress, depression and pain, which are 
demonstrated by those who ultimately develop coronary artery 
disease.  Notwithstanding, Dr. P.B. indicated he could not 
relate the veteran's coronary heart disease to service 
"without resorting to mere speculation."  This is not a 
sufficient basis to grant service connection.  38 C.F.R. § 
3.102 (2006) provides that 
service connection may not be based on a resort to 
speculation or even remote possibility, and the Court has 
held on numerous occasions that medical opinions that are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  So Dr. P.G.'s statement ultimately has little-
to-no probative weight.

Likewise, Dr. F.N.'s November 2005 statement that it is 
"possible" the veteran's spinal injury caused his heart 
disease has no probative value.  Not only is Dr. F.N.'s 
suggestion of a "possible" causal relationship speculative, 
but even if true service connection has been denied for 
residuals of the alleged in-service spinal injury.  

To the extent the veteran, himself, has attempted to provide 
the missing nexus evidence, as a layman he is not qualified 
to render a medical opinion on matters such as determinations 
of etiology, which call for specialized medical knowledge.  
See Espiritu, supra.  His statements regarding medical nexus 
are accordingly lacking in probative value.  Hickson/Wallin 
element (3) has therefore also not been met and the veteran's 
claims fail on this additional basis.

In short, a preponderance of the evidence is against the 
claims, and the benefit sought on appeal is denied.


ORDER

The claim for service connection for residuals of a low back 
injury, including degenerative disc disease of the lumbar 
spine, is denied. 

The claim for service connection for residuals of a neck 
injury, including degenerative disc disease of the cervical 
spine, is denied.

The claim for service connection for an acquired psychiatric 
disorder, including secondary to a service-connected 
disability, is denied. 

The claim for service connection for a heart disorder, 
including secondary to a service-connected disability, is 
denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


